Order and judgment, (one paper), Supreme Court, New York County, entered on August 10, 1973, dismissing the petition in this article 78 proceeding, unanimously modified, on the law, without costs and without disbursements, so as to delete that portion of the second ordering paragraph which held petitioners lacked standing to bring this proceeding and except as so modified, the order and judgment is affirmed. Even under the more restrictive view of standing which obtained at the time the lower court rendered its decision, patients of the affiliated voluntary hospitals who were allegedly affected by a qualitative decline in medical care and the employees of those hospitals whose employment was directly affected by the "roll back” were sufficiently aggrieved to maintain this proceeding. With the more expansive concept of standing which currently prevails, the organizations which are petitioners herein also have standing to challenge the "roll back” resolution (Matter of Douglaston Civic Assn. v Galvin, 36 NY2d 1; National Organization for Women v State Div. of Human Rights, 34 NY2d 416). Concur— Stevens, P. J., Markewich, Tilzer, Lane and Yesawich, JJ.